Citation Nr: 1546887	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for left knee pain.

3.  Entitlement to service connection for bilateral ankle sprains.

4.  Entitlement to an initial compensable evaluation prior to March 4, 2013 and an initial evaluation in excess of 30 percent from March 4, 2013 onward for service connected migraines.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to August 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an increased rating for a right knee disability, an increased rating for a neck disability, an increased rating for a back disability, service connection for a lumbar spine disability, and service connection for a left hip disability as secondary to a lumbar spine disability were raised by the record in an October 13, 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5).  It is noted that this claim also listed the issue of service connection for a left knee disability, but that issue is being decided in this decision, and therefore the Board, not the AOJ, has jurisdiction over it. 

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a left knee disability that had its clinical onset in service, or is otherwise related to his active duty.  

2.  The evidence of record does not show that the Veteran has a chronic ankle disability in either ankle that had its clinical onset in service, or is otherwise related to his active duty.  

3.  The Veteran's migraine headaches are shown to have been manifested by infrequent headaches prior to March 4, 2013, and manifested by characteristic prostrating attacks averaging once a month, or by symptoms approximating such level of severity, but not productive of severe economic inadaptability, since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral ankle condition are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Prior to March 4, 2013 the criteria for an initial compensable evaluation for migraine headaches has not been met, and from March 4, 2013 onward the criteria for an evaluation in excess of 30 percent has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was afforded VA examinations in March 2011 and in December 2014 to address his service-connected headaches.  With regard to his bilateral ankle and left knee pain, the Veteran was afforded a VA examination in March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations for the Veteran's headaches, bilateral ankle disabilities and left knee pain, considered along with the medical evidence of record, are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examination for the Veteran's headaches reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, as well as service treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Entitlement to Service Connection for Left Knee and Bilateral Ankle Disabilities

The Board notes that as the issues of service connection for left knee and bilateral ankle disabilities involve application of the same law to similar facts, these issues will be addressed together.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In an October 2010 claim, the Veteran asserted that he was entitled to service connection for his left knee and bilateral ankle disabilities.  He stated that he strained both knees due to excessive running.  He added that as a result of his flat feet he had developed bilateral ankle pain.  

At the Veteran's separation examination in 2010 he did report having had knee pain and bilateral ankle strains in-service.  Specifically, he noted that his knees and ankles would swell up every time he would run.  Furthermore, in his personal report of medical history in July 2010, the Veteran noted that he experienced knee and ankle problems in-service, but never sought treatment for such.  The medical professional indicated that the Veteran had minor occasional complaints with regard to his knees and ankles with increased activity, but the medical professional found no current limitations or further concern regarding the claimed conditions.

However, although the Veteran's service treatment records show complaints at separation of problems with his knees and ankles, no chronic disability was diagnosed and since separation the Veteran has not been diagnosed with a chronic left knee or ankle disability.
 
The Board takes note that the evidence does not demonstrate a left knee and bilateral ankle disability at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case there is no diagnosis of a left knee or bilateral ankle disability at the filing of the Veteran's claim, or during the pendency of the appeal.  

The Veteran received private treatment for his left knee pain in July 2012, but the treating medical professional did not diagnose any left knee disability.  In February 2011, x-rays of the bilateral ankles where interpreted as showing normal ankles.  There was no fractured, subluxation or arthritic change shown in either ankle.  

In March 2011 the Veteran had a VA examination for his bilateral knee pain and bilateral ankle strains.  At that examination, with respect to his knees, he reported being diagnosed with Patella instability since 2008.  He noted that he had stiffness, swelling, lack of endurance and pain in his knees, and reported flare-ups as often as four times a day and each time lasting three hours.  With regard to his bilateral ankles, the Veteran reported spraining his ankle (without specifying which ankle) during a run in service, and noted that he experienced swelling, stiffness, tenderness and pain as a result of the sprain.  The Veteran reported treatment at rehab, but denied having ever been hospitalized or undergone any surgery for the above conditions.  The Veteran noted that he had not had any joint replacement and that he had not had any overall functional impairment from his condition.  

Upon examination, the Veteran demonstrated full range of motion in his left knee.  His joint was not limited by pain, fatigue, weakness, lack of endurance of incoordination after repetitive use.  Further, after examination of the bilateral ankles, the examiner found that the Veteran's ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The Veteran demonstrated full range of motion of the bilateral ankles.  The examiner declined to diagnose the Veteran with any left knee or bilateral ankle disability upon examination of him, and upon review of his medical history.  

The Board further notes that in August 2013 the Veteran sought treatment for pain in his knees and ankles at the Trinity Urgent Care and Family Practice, but there was no formal diagnosis of a chronic knee or ankle disability at that time.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board takes specific note of the March 2011 VA examiner's declining to diagnose the Veteran with any disorder of the left knee or bilateral ankles, despite the Veteran's statement at his March 2011 VA examination that he had patella instability of his left knee.  In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms, specifically his statement at his March 2011 VA examination asserting that he hurt his knee and ankles in-service during training.  Although the Veteran is considered competent to report that he has knee and ankle pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his pain can be attributed to a diagnosis of his left knee or ankles, related to his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, as the preponderance of the evidence is against the claims, service connection for left knee and bilateral ankle disabilities is denied.  

Entitlement to an Initial Compensable Evaluation Prior to March 4, 2013 and an Initial Evaluation in Excess of 30 Percent from March 4, 2013 Onward for Migraines

The Veteran filed a claim for service connection for migraines in October 2010.  In a December 2011 rating decision he was granted a noncompensable rating for his migraines.  He disagreed with the assigned rating.  In a February 2015 supplemental statement of the case the Veteran's migraine headaches rating was increased to 30 percent, which was effective March 4, 2013 under Diagnostic Code 8100, based on a VA treatment record from that date showing that his headaches had increased in frequency; prior to March 2013 his noncompensable rating was continued.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In January 2011, the Veteran was afforded a VA examination for headaches caused by the astigmatism of his left eye.  At that examination the Veteran reported sensitivity to light with pain, but noted he had no distorted vision, enlarged images, redness, swelling, discharge, or blurred vision.  He noted that he had not had any incapacitating episodes due to his eye condition, and that he was not hospitalized for any condition.  Upon examination, the examiner did not diagnose the Veteran with migraines, but found that his headaches were due to eye strain and that wearing contacts or glasses would likely resolve them.  

In March 2011 the Veteran was afforded a VA examination for headaches, at which time he reported headaches and light sensitivity occurring since 2009.  The Veteran reported having severe headaches with pain in the front of his head, noting that they also occurred with nausea and happened about 4 times a week for 40 minutes.  However, the Veteran noted that once he treated the headaches with medication he was able to function.  The examiner did not make note of any prostrating attacks, and did not note any overall functional impairment from the headaches.  

VA treatment records from the Fayetteville VAMC indicate that the Veteran reported increased migraine pain in March 2013, and in June 2013 an emergency room visit for migraine pain.  

In December 2014 the Veteran was afforded a VA examination for his migraine headaches.  At that examination he reported that he would usually get headaches 1-3 times a week depending on his stress levels, and that he would use Naproxen or if it got worse he would use Maxalt to treat the pain.  He noted that his incapacitating headaches last approximately 1-2 days and require bedrest to resolve.  The Veteran noted that he had constant head pain, localized to one side of his head with nausea, vomiting, sensitivity to light and sound and prostrating attacks of migraine pain occurring once every month.  The examiner noted that the Veteran did not report prostrating and prolonged attacks which were productive and severe economic inadaptability.  The examiner noted that the Veteran's headaches impacted his ability to work by mildly decreasing his ability to work every day.  He opined that a better fit for the Veteran would be sedentary indoor jobs without bright lights.  

In weighing the evidence of record, the Board finds that the Veteran's headaches more closely approximate the criteria for a noncompensable rating prior to March 4, 2013 and a 30 percent rating from then onward under Diagnostic Code 8100.  Significantly, the January 2011 and March 2011 VA examinations show that the Veteran's headaches were infrequent prior to March 4, 2013; pertinently, the January 2011 VA examiner related his headaches to eye strain.  In March 2011 the examiner found the Veteran's migraines occurring with light sensitivity and nausea, but without indication of prostrating attacks.  Therefore, the Veteran's rating prior to March 4, 2013 does not warrant an initial 10 percent rating, as there is no evidence indicating prostrating attacks during that period.  With regard to the Veteran's period from March 4, 2013 onward, his headaches have averaged more than once a month at a prostrating level during this time.  At the December 2014 VA examination, the Veteran reported migraine headaches, which resulted in symptoms such as nausea, light sensitivity and throbbing pain in at least one side of his head.  He reported having sensitivity to light and sound during his attacks.  However, it was not suggested that the headache condition has resulted in severe economic inadaptability at any time during the course of his appeal.  It is true that the examination suggested that the Veteran might miss approximately 1-2 days per month of work on account of bed rest for his headaches, but the 30 percent rating that is assigned contemplates impairment with employment and prostrating attacks (that is the very symptoms the Veteran experiences).

The evidence fails to show during the entire appeal period that the Veteran's headaches were completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation.  While the Veteran's headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  Indeed, the December 2014 examiner specifically noted that the Veteran's headaches would not cause such economic inadaptability.  The Veteran appears to have been gainfully employed throughout the period under consideration.  

The Board recognizes that the criteria for a 50 percent rating may be satisfied when the headaches are capable of producing severe economic inadaptability.   See Pierce v. Principi, 18 Vet. App. 440 (2004).  However, here, as discussed above, the Veteran's headaches have caused impairment, but there is no suggestion here that the Veteran's headaches are capable of producing severe economic inadaptability.  That is, the Veteran has not identified, and the evidence does not otherwise show, that he is unable to complete his daily work, or that he has lost significant time from work because of his headaches.  Moreover, the examiner suggested that the headaches have a mild impact on employability.

The Board also notes that while the evidence of record did discuss the Veteran being prescribed several medications for his headaches, the ameliorative effects of the medication were not considered.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Rather, it was the Veteran's statements and reports that provided the details as to the frequency and severity of his headaches.  

As such, the Board finds that a disability rating in excess of a non-compensable rating prior to March 4, 2013 and in excess of a 30 percent rating onward is not warranted for the Veteran's headaches.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  

In summary, for the reasons and bases set forth above, the Board concludes that an initial staged noncompensable and 30 percent schedular rating, but no more, is warranted for the Veteran's headaches during the period of this appeal.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's migraine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 8100, specifically provides for disability ratings for migraines based on symptoms which include headache, non-headache symptoms such as nausea and prostrating attacks.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 30 percent rating under Diagnostic Code 8100 was granted based on recognition of the Veteran's symptomatic disability characterized by the above.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).   

Moreover, because the assigned Diagnostic Code requires the Board to consider whether the Veteran's symptoms cause severe economic inadaptability, the Board is essentially tasked with considering of all of the Veteran's migraine related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's migraines, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's migraine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran, nor the evidence of record, suggests that his migraines have precluded his ability to obtain or maintain substantially gainful employment.  As such, the issue of TDIU has not been raised.


ORDER

Service connection for left knee pain is denied.

Service connection for bilateral ankle sprains is denied.

An initial compensable evaluation prior to March 4, 2013 and an initial evaluation in excess of 30 percent from March 4, 2013 onward for service connected migraines is denied.

REMAND

The Veteran asserts that he has bilateral pes planus as a result of his active service.  Here, the Veteran's November 2005 entrance examination shows that he was noted to have pes planus of the feet on examination.  

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Here, the presumption of soundness does not attach as bilateral pes planus was noted at enlistment.  As such, the burden is on the Veteran to establish that his pre-existing condition worsened during service.  If this is done, a presumption of aggravation under section 1153 arises, and the burden shifts to the government to show clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's 2005 enlistment physical documents that, at the time of entry, he had pes planus in both his feet.  Thus, despite being determined acceptable, the record clearly establishes that the Veteran's bilateral pes planus preexisted service.  

The Veteran does not appear to have sought treatment for any foot problems in service.  However, at his separation physical in 2010, he reported that his feet hurt when he walked in boots.  This suggests the possibility that the Veteran's pes planus which were described as mild and asymptomatic at enlistment, might have worsened.  It appears that the Veteran was given shoe inserts in September 2012, several years after service.

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's bilateral pes planus was aggravated by service beyond the natural progression of the disease.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014), 1132; 38 C.F.R. §§ 3.304(b), 3.306; Wagner, supra; VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained. See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a medical examination of his bilateral pes planus.  The claims file should be provided.  The examiner should determine whether the Veteran has a current diagnosis of pes planus and, if so, should opine as to whether it is clear and unmistakable that the Veteran's pes planus was not permanently aggravated by his military service.  Why or why not? 

Aggravation means that the condition which pre-existed service was permanently worsened, and that the worsening was beyond the natural progression of the disease.  

However, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  

2. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


